Citation Nr: 1111871	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  04-30 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to December 1975; and various periods of service in the Naval Reserves.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2007, the Veteran testified in support of his claim at a hearing held before the Board in Montgomery, Alabama.

In November 2007, the Board remanded the appeal, requesting the Appeals Management Center (AMC) to: ensure compliance with all notification action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002 & Supp. 2009); and utilize the services of the U.S. Army and Joint Services Records Research Center (JSRRC) to determine the nature of any exposure the Veteran may have had to herbicides.  Having completed the required directives, in February 2010, the AMC issued a Supplemental Statement of the Case (SSOC) and, subsequently, returned the case to the Board.  As such, the Board finds that the provisions of the Board's September 2007 remand have been complied with sufficiently and will now proceed with its review of the appeal.  Cf. Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The Veteran did not serve within the Republic of Vietnam; thus, in-service herbicide exposure is not presumed.

2.  The objective evidence of record does not indicate any exposure to herbicides, to include Agent Orange, during service.

3.  The preponderance of the evidence is against finding that the Veteran's current diabetes mellitus is related to any incident in service.



CONCLUSION OF LAW

Diabetes mellitus was not incurred in service, to include as due to herbicide exposure, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  The VCAA provides, among other things, for notice and assistance to VA claimants under certain circumstances.  The VA has issued final rules amending its adjudication regulations to implement the provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The intended effect of these regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance the VA will provide to a claimant who files a substantially complete application for VA benefits or who attempts to reopen a previously denied claim.

a.  Duty to Notify.  The VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103. In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the Veteran's status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the information and the evidence presented with the claim, and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The Board finds that the November 2007 VCAA letter substantially satisfied the provisions of 38 U.S.C.A. § 5103(a).  The appellant was informed about the information and evidence not of record that was necessary to substantiate her claim; the information and evidence that the VA would seek to provide; the information and evidence the claimant was expected to provide; and to provide any evidence in her possession that pertained to his claim.  This notice also provided the information required by Dingess.  This notice, however, was not issued to the appellant prior to the initial May 2003 rating decision.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  As such, the timing error with respect to the notice requirements noted above raises the issue of prejudicial error regarding the claim, but such error is rebutted by the record.  Subsequent to the issuance of this notice, the AMC re-adjudicated the Veteran's claim, as demonstrated by the February 2010 Supplemental Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing a fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect).  

Also, the evidence does not show, nor does the appellant contend, that any notification deficiencies, with respect to either timing or content, have resulted in prejudice.  Although the appellant does not have the burden of showing prejudice, the record raises no plausible showing of how the essential fairness of the adjudication was affected.

b.  Duty to Assist.  The Board finds that all necessary assistance has been provided to the appellant.  The evidence of record indicates that VA acquired the Veteran's service treatment and reserve treatment records to assist the appellant with his claim.  The Board notes that the record apparently does not contain some records mentioned by the Veteran.  Specifically, in a December 2007 statement, the Veteran stated that, in September 2005, he was notified that he was to be activated by the reserves.  Upon reporting for duty, however, he learned that he was deemed "unfit" for active duty service due to his diabetes.  He requested that any records pertaining to this action be made available to those adjudicating this appeal.  The record does not contain any records regarding this action, and the claims file contains no indication that VA tried to obtain them.  The Board, however, finds that the failure to include these records in the claims file is harmless error.  Upon review of the record, the Board notes that the Veteran does not claim and the record does not show that the Veteran's diabetes mellitus is related to his service in the reserves.  In fact, the Veteran's sole contention is that his diabetes mellitus is related to exposure to herbicides during active service in South Carolina in 1973.  As will be explained below, the objective evidence, including a review of all available contemporaneous documents, contains no indication that the Veteran was exposed to herbicides during service and, in fact, indicates that he was not exposed to herbicides.  As a 2005 decision declaring the Veteran unfit for reserve service after the 2001 onset of diabetes, by its nature, is not a document that can be used to confirm that the Veteran was exposed to herbicides during service, remanding to procure such evidence would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Moreover, the VA did not perform a medical examination to determine the etiology of the Veteran's diabetes mellitus.  The Board, however, finds that it is not necessary to provide such an examination because the information and evidence of record contains sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  In service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Simply stated, the standards of McLendon are not met in this case.  As will be explained in more detail below, the Veteran's diabetes appeared many years after his active service, did not have onset during any period of active duty for training, and cannot be linked to any incident in service, to include exposure to herbicides.  As such, no examination is necessary.  Id.  

In view of the foregoing, the Board finds that the VA has fulfilled its duty to notify and assist the appellant in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection.

a.  Factual Background.  The Veteran essentially contends that he developed type II diabetes mellitus due to in-service exposure to Agent Orange.  The Veteran did not perform any active service in the Republic of Vietnam.

The Veteran's service treatment records, to include the December 1975 service discharge examination report, are negative for any diagnosis or treatment for either exposure to herbicides or diabetes.  The Veteran's reserve treatment records, including a January 1997 medical examination report, are negative for any diagnosis or treatment for diabetes.

Private treatment records indicate initial diagnosis and treatment for diabetes in 2001. 

In a March 2004 letter, a private examiner stated that the Veteran's diagnosis of diabetes mellitus was at least as likely as not related to in-service exposure to Agent Orange.  

At an August 2007 hearing before the Board, the Veteran testified that he was exposed to Agent Orange while serving at Charleston Naval Station, South Carolina in the spring and summer of 1973.  He claimed that this exposure occurred while he was on work detail, cleaning out several river mine sweepers that had been brought back from Vietnam.  Specifically, he indicated that he was exposed to herbicides while unloading 55 gallon drums labeled "Agent Orange" from several ships.  

In a September 2009 VA internal document, the author indicated that they had reviewed Department of Defense (DOD) documents regarding Agent Orange use and storage.  The author indicated that these documents did not show any use, testing, or storage of tactical herbicides, to include Agent Orange, at the Charleston Naval Base in South Carolina.  In general, the author noted, tactical herbicides were developed for Vietnam and used there.  Some limited testing was done at sites in the United States, but Charleston was not one of these sites.  Moreover, tactical herbicide use was terminated in Vietnam during early 1971 and remaining unused stores were shipped to either Johnston Island in the Pacific or to Gulfport, Mississippi, for disposal.  There was no evidence of any shipments into or out of Charleston Naval Base during 1973.  

The U.S. Army and Joint Services Records Research Center (JSRRC) reported that, having reviewed the 1973 Command History for the Fleet and Mine Warfare Training Center at the Charleston Naval Station and other documents, they found no documentation indicating the use, testing, disposal, or storage of Agent Orange or any other herbicide at the Charleston Naval Station.

b.  Law and Regulations.  Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non- Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

38 U.S.C.A. § 5107 sets forth the standard of proof applied in decisions on claims for Veterans' benefits.  An appellant will receive the benefit of the doubt when an approximate balance of positive and negative evidence exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when an appellant seeks benefits and the evidence is in relative equipoise, the appellant prevails.  Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A claim will be denied only if a preponderance of the evidence is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

c.  Analysis.  Having reviewed the evidence of record, the Board finds that preponderance of evidence is against the Veteran's claim of service connection for diabetes.  Specifically, the evidence does not establish that this disorder is related to any incident of service, to include exposure to herbicides.

The evidence does not show, and the Veteran does not contend, that the Veteran's diabetes began during service.  Instead, the Veteran contends that his diabetes developed post-service due to in-service exposure to Agent Orange.  The evidence does not show nor does the Veteran contend that he served in the Republic of Vietnam during service.  As such, he cannot be presumed to have been exposed to herbicides during service.  See 38 C.F.R. § 3.307(a)(6)(iii).  

Although the Veteran contends that he was exposed to Agent Orange while serving at Charleston Naval Station in 1973, a VA review of service and DOD records indicated that no such chemicals were present at Charleston Naval Station during his period of service.  In fact, records indicate that the use of Agent Orange in Vietnam ceased in 1971 and, after that time, the only place within the continental United States to which such chemicals were shipped from Vietnam was a disposal site in Mississippi.  In this case, although the Veteran provided a detailed first-hand account regarding exposure to Agent Orange in South Carolina, the Board must assign greater probative value to the search of contemporaneous service records, indicating that the Veteran could not have come in contact with herbicides in the time and place he described.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).

The Board notes that the only objective medical evidence of record supporting the Veteran's claim is the March 2004 private examiner's letter, stating that the Veteran's diabetes mellitus was at least as likely as not related to in-service exposure to Agent Orange.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this instance, the Board notes that the private examiner did not have access to the claims file in arriving at his conclusion and, apparently, relied entirely on the Veteran's account of exposure to herbicides.  As the Veteran did not serve in Vietnam and was not stationed in an area where he might have been exposed to herbicides during service, the Board finds that the March 2004 private examiner's letter is not probative in this matter.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that a medical opinion based upon an inaccurate factual premise is not probative).  

As such, the Board finds that the preponderance of the evidence is against the finding of a nexus between the Veteran's diabetes and any incident of service, to include exposure to herbicides.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim for service connection for diabetes must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


